

Exhibit 10.1


MALL OUTPARCEL LEASE AGREEMENT


This Mall Outparcel Lease Agreement (the “Lease”) is made this 2nd day of
September, 2005, this being the date the Landlord has executed this Lease, (the
“Effective Date”) by and between Landlord and the Tenant and shall consist of
the following Specific Lease Provisions and the attached Exhibits which are
incorporated by reference provided Bank is diligently pursuing opening:


SPECIFIC LEASE PROVISIONS



1.
Exhibits: (Line through non-applicable Exhibits)

A. Mall Outparcel General Lease Provisions
B. Mall Site Plan
C. None
D. Mall Outparcel Tenant Construction Obligations
E. None
F. Construction Drawings and Photographs
G. Mall Outparcel Exclusives
H. None



2.
Mall: Wilson Mall, formerly known as Parkwood Mall




3.
Landlord: 




 Post Office Box Address  Street Address         (Required Rent Payment and    
Sales Reporting Address)     H/S WILSON, LLC H/S WILSON, INC.    c/o Hull Storey
Retail Group, LLC c/o Hull Storey Retail Group, LLC   PO Box 204227 1190
Interstate Parkway   Augusta, GA 30917-4227 Augusta, GA 30909   Phone (706)
863-2222     Fax: (706) 868-7457     Email: Leasingadmin@hullstorey.com         
 

   

4.
Tenant: 




Street Address Post Office Box Address         Cornerstone Bank and Cornerstone
Bank and   CB Financial Corporation CB Financial Corporation   3710 Nash Street
North PO Box 8189   Wilson, NC 27896 Wilson, NC 27893   Phone: (252) 243-5588
Fax: (252) 243-7811   Email: nosborn@thecornerstonebank.com           




5.
Tenant’s Trade Name: Cornerstone Bank and CB Financial Corporation




6.
Guarantor: Intentionally left blank. 



 
 

--------------------------------------------------------------------------------

 
7.
Premises: All that parcel of land situated and being in the City of Wilson,
Wilson County, North Carolina and consisting of approximately 18,750 square feet
and fronting 150 feet more or less on Ward Boulevard and with a depth of
approximately 125 feet more or less all as outlined on Exhibit B-1.




8.
Building Square Feet: 3,422 approximately



9.
Permitted Use: Commercial and Retail Banking and related purposes and for no
other purpose without Landlord’s consent.




10.
Lease Term: Approximately seven (7) years commencing upon the Effective Date and
expiring on September 30, 2012.




11.
Target Tender Date: September 1, 2005



12.
Rent Commencement Date: November 1, 2005 or date Bank opens, whichever is later.
Provided Bank is diligently pursuing opening.




13.
Expiration Date: October 31, 2012



14.
Options: One option term of eight (8) years commencing on September 1, 2012 and
expiring on August 31, 2020.




       
First Option
   
Per
Month
Per
Annum
Per
Month
Per
Annum
15.
Minimum Rent:
$3,600
$43,200
$4,200
$50,400
16.
Common Area
Maintenance, Taxes and
Insurance
 
 
$-0-
 
 
$-0-
 
 
$-0-
 
 
-0-
17.
Trash Removal
$-0-
$-0-
$-0-
-0-
18.
Promotional Fee
$-0-
$-0-
$-0-
-0-
19.
HVAC Maintenance
$-0-
$-0-
$-0-
-0-
20.
Access Point Maintenance
$-0-
$-0-
$-0-
$-0-
21.
Monthly Rent
$3,600
$43,200
$4,200
$50,400




22.
Percentage Rent Rate:  N/A  Breakpoint: N/A




23.
Prepaid Rent Deposit:  Waived




24.
Security Deposit: Waived




25.
Brokers: None




26.
Special Stipulations - Mall Outparcel Landlord Construction Obligations:



 
2

--------------------------------------------------------------------------------

 
None. The Premises are delivered “As Is”.



27.
Special Stipulations - Mall Outparcel Tenant Construction Obligations:



The parties contemplate that Tenant will remodel and renovate the Premises to
the standard of a first class retail branch banking facility in accordance with
plans and specifications (the “Improvements”), which will be previously approved
by Landlord, which consent will not be unreasonably withheld.



28.
Special Stipulations - Other:




·  
Tenant shall insure the Improvements upon the Premises naming the Landlord as an
additional loss payee. Tenant shall be responsible for all maintenance and all
required replacements for all Improvements upon the Premises including without
limitation all roofing, paving, plumbing, electrical and HVAC to keep in good
repair and condition, reasonable wear and tear excepted. This is a “net” lease
with Tenant being financially responsible for all taxes, insurance and
maintenance as provided more specifically in Exhibit A. The parties will
cooperate in having the Premises subdivided into a separate tax parcel and
Landlord shall pay for the cost of any necessary survey.

·  
Tenant is granted the non-exclusive right to access and use parking areas within
100 feet of the Premises within the Landlord’s parking lot as shown on Exhibit
B-1.

·  
Tenant shall be entitled to a rent credit of up to $43,200 during the course of
the Lease Term (and any option period provided hereunder or other additional
extension of hereof agreed to by Landlord and Tenant) in consideration for
Improvements that Tenant plans to make to the Premises and existing structures
on the Premises subject to the following conditions:

o  
Documentation that Tenant has made real property Improvements to the Premises
equal to or more than the credit claimed with such claims to be submitted not
more than four (4) times during the Lease Term, Option Term and other extension,
as applicable; and

o  
Tenant shall not otherwise be in default hereunder.

·  
Upon submission of documentation of such Improvements as provided above, Tenant
shall receive an abatement of Monthly Rent in the amount of the documented
improvements of up to the maximum rent credit as set forth above for the next
succeeding month(s) until the amount of the Monthly Rent abatement hereunder
equals the amount of Improvements for which documentation was submitted at which
time Tenant shall then resume making Monthly Rent payments in accordance with
the terms of this lease.



29.
As of the Effective Date, Section V contained in the Mall Outparcel General
Lease Provisions of the Lease shall be deleted in its entirety and the following
be substituted in lieu thereof:



“Quiet Enjoyment and Title



 
5.1
Covenant of Quiet Enjoyment. Subject to the terms of this Lease, upon paying the
Monthly Rent and Additional Rent and performing the other terms, covenants and
conditions of this Lease on Tenant’s part to be performed, Tenant shall and may
peaceably and quietly have, hold, occupy, possess and enjoy the Premises during
the Lease Term.




 
5.2
Right to Possession. Landlord covenants, warrants and represents that: (a) the
Premises are now unoccupied and tenant-free, (b) absolute, tenant-free
possession of the Premises will be delivered to Tenant on the Effective Date,
and (c) the Premises will thereafter remain tenant-free up to and including the
date of Tenant’s acceptance of possession of the Premises on the Rent
Commencement Date.

 
 
3

--------------------------------------------------------------------------------

 

 
5.3
Ownership; Authority; Restrictions. Landlord covenants, warrants and represents
that: (a) Landlord is the fee simple owner of the Premises; (b) Landlord has the
full right and lawful authority to lease the Premises for the Lease Term and as
set forth in this Lease; (c) there are no zoning or other ordinance, restrictive
covenant or other encumbrance or restriction affecting the Premises which would
prohibit the construction of the Improvements or the use and occupancy of the
Premises for the use described in Paragraph 9 of the Specific Lease Provisions
or is inconsistent with the terms of this Lease; (d) no joinder or approval of
any person or entity is required with respect to Landlord’s right and authority
to enter into this Lease, including any lender; (e) there is no underlying or
superior lease with respect to the Premises; and (f) there are no exclusive use
agreements affecting Tenant’s use of the Premises as provided for under this
Lease.”



30.
As of the Effective Date, Section 7.7 contained in the Mall Outparcel General
Lease Provisions of the Lease shall be deleted in its entirety and the following
be substituted in lieu thereof:



“Hazardous Materials.

 
(a)
Landlord’s Liability. Landlord hereby represents and warrants that, to the best
of its actual knowledge without investigation, there does not exist on, in or
under the Premises any “hazardous substance” or “hazardous waste” as those terms
are used under the various applicable federal and state environmental laws,
including, without limitation, petroleum, petroleum products and
asbestos-containing materials (“Hazardous Material”).

 
(b)
Tenant’s Liability. Tenant shall not (either with or without negligence) cause
or permit the escape, disposal or release of any biologically or chemically
active or other hazardous substances or materials on or from the Premises.
Tenant shall not allow the storage or use of such substances or materials in or
on the Premises in any manner not sanctioned by law and by the highest standards
prevailing in the industry for the storage and use of such substances or
materials, nor allow to be brought into or on the Premises, any such materials
or substances except to use in the ordinary course of business. If any such
Hazardous Material is discovered at any time during the Lease Term or any time
thereafter under circumstances in which it is reasonably clear that such
Hazardous Material became present at any time between the Rent Commencement Date
and the expiration or earlier termination of this Lease, Tenant shall indemnify,
defend with counsel reasonably satisfactory to Landlord, and hold and save
Landlord harmless from and against all claims, liabilities, actions, judgments,
responsibilities and damages of every kind and nature arising from or related to
the presence of such Hazardous Material during said period, including
investigation costs, engineering fees, remediation costs and reasonable
attorney’s fees.

 
(c)
Reporting. Tenant shall notify Landlord in writing immediately after any of the
following: (i) Tenant has knowledge, or has reasonable cause to believe, that
any Hazardous Material(s) have been released, discharged or located on, under or
about the Premises or the Mall, or (ii) Tenant receives any warning, notice of
inspection, notice of violation or alleged violation, or Tenant receives notice
or knowledge of any proceeding, investigation, order or enforcement action,
under any Environmental Law regarding the Premises or the Mall Site.

 
 
4

--------------------------------------------------------------------------------

 
(d)
Definitions.

“Hazardous Materials” shall mean any materials, substances, wastes, chemical
substances, or mixtures presently listed, defined, designated, or classified as
hazardous, toxic, or dangerous, or otherwise regulated, under any Environmental
Laws, whether by type, quantity or concentration, including without limitation
pesticides, pollutants, contaminants, toxic chemicals, oil, or other petroleum
products, byproducts or additives, asbestos or materials containing (or presumed
to contain) asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, lead, radon, methyl tertiary butyl ether (“MTBE”) or radioactive
material.


“Environmental Laws” shall mean, without limitation:



 
(i)
all federal, state and local statutes, regulations, ordinances, orders, decrees,
and similar provisions having the force or effect of law for the protection of
human health, natural resources, or the environment (including without
limitation the Comprehensive Environmental Response, Compensation and Liability
Act; the Superfund Amendment and Reauthorization Act; the Federal Insecticide,
Fungicide and Rodenticide Act; the Hazardous Materials Transportation Act; the
Resource Conservation and Recovery Act; the Clean Water Act; the Clean Air Act;
the Toxic Substances Control Act; the Oil Pollution Act; the Coastal Zone
Management Act; any “Superfund” or “Superlien” law; the North Carolina Oil
Pollution and Hazardous Substances Control Act; the North Carolina Water and Air
Resources Act; and the North Carolina Occupational Safety and Health Act,
including any amendments thereto from time to time); and




 
(ii)
all common law concerning public health and safety, worker health and safety,
and pollution or protection of the environment, including without limitation all
standards of conduct and bases of obligations relating to the presence, use,
production, generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, reporting, testing, processing, discharge, release,
threatened release, control, or clean-up of any “Hazardous Materials” (as
defined above).”



31.
As of the Effective Date, Section IX contained in the Mall Outparcel General
Lease Provisions of the Lease shall be amended to add the following provision:



“9.4 Title to Improvements.  At all times while this Lease is in force and
effect, title to the Improvements shall belong solely to Tenant. Upon the
termination or expiration of this Lease, title to the Improvements shall pass
free and clear of any and all liens or encumbrances to Landlord, without payment
therefor to Tenant, and Tenant shall have no further rights therein.”



32.
As of the Effective Date, Section X contained in the Mall Outparcel General
Lease Provisions of the Lease shall be deleted in its entirety and the following
be substituted in lieu thereof:



“X. COMMON AREAS.



10.1  
Definition of Common Areas. Landlord shall make available within the Mall Site
such common areas, including, but not limited to, parking areas, driveways,
truckways, delivery passages, loading docks, pedestrian sidewalks and ramps,
access and egress roads, and other facilities necessary to provide access to and
reasonable use of the Premises and as Landlord in its sole discretion shall deem
appropriate (“Common Area” or “Common Areas”). It is hereby expressly understood
and agreed by Landlord and Tenant that Landlord shall operate, manage, equip,
light, repair and maintain said Common Areas such that the Common Areas are fit
for their intended purposes and in such manner as Landlord in its sole
discretion shall reasonably determine, and Landlord reserves the right to change
from time to time the size, location, nature and use of any Common Area, to sell
or lease any portion thereof, and to make additional installations therein and
to move and remove the same. The Mall Outparcel does not constitute part of the
Common Areas.

 

                       10.2
Useof Common Areas. Tenant and its concessionaires, officers, employees, agents,
customers and invitees shall have the non-exclusive right in common with
Landlord and all others to whom Landlord has or may hereafter grant rights, to
use the Common Areas as designated from time to time by Landlord, subject to
such reasonable rules and regulations as Landlord may from time to time impose.
Tenant agrees after notice thereof to abide by such rules and regulations and to
use its best efforts to cause its concessionaires, officers, employees, agents,
customers and invitees to conform thereto. Landlord may at any time close
temporarily any Common Area to make repairs or changes, to prevent the
acquisition of public rights in such area or to discourage non-customer parking;
and Landlord may do such other acts in and to the Common Areas as in its
judgment may be desirable to improve the convenience thereof. Tenant shall not
at any time interfere with the rights of Landlord and other tenants, its and
their concessionaires, officers, employees, agents, customers and invitees, to
use any part of the parking areas and other Common Areas.



Landlord reserves the right to grant to third persons the non-exclusive right to
cross over and use, in common with Landlord and all tenants of the Mall Site,
the Common Areas as designated from time to time by Landlord.”



                       10.3
SEE ATTACHED FOR SECTION 10.3



33.
As of the Effective Date, Section XIII contained in the Mall Outparcel General
Lease Provisions of the Lease shall be deleted in its entirety and the following
be substituted in lieu thereof:



“XIII. INDEMNITY AND INSURANCE



 
13.1
Tenant’s Indemnification of Landlord. Tenant agrees to indemnify, protect,
defend and hold Landlord and Landlord’s partners, shareholders, employees,
lender and managing agent harmless from and against any and all claims, losses,
costs, liabilities, actions and damages, including, without limitation,
reasonable attorneys’ fees and costs by or on behalf of any person or persons,
firm or firms, corporation or corporations, arising from any breach or default
on the part of Tenant in the performance of any representation, warranty,
covenant or other agreement on the part of Tenant to be performed, pursuant to
the terms of this Lease, or arising from the gross negligence or willful
misconduct on the part of Tenant or its agents, contractors, servants, employees
or licensees, or arising from any accident, injury or damage to the extent
caused by Tenant or its agents or employees to any person, firm or corporation
occurring during the Term of this Lease or any renewal thereof, in or about the
Mall Site, and from and against all costs, reasonable attorneys’ fees, expenses
and liabilities actually incurred in or about any such claim or action or
proceeding brought thereon, provided Tenant is given written notice of any such
claims, losses, costs, liabilities, actions and damages and the opportunity to
participate in the defense thereof; and in case any action or proceeding be
brought against Landlord or its managing agent by reason of any such claim,
Tenant, upon notice from Landlord, covenants to resist or defend such action or
proceeding by counsel reasonably satisfactory to Landlord.



 
5

--------------------------------------------------------------------------------

 

 
13.2
Landlord’s Indemnification of Tenant. Landlord agrees to indemnify, protect,
defend and hold Tenant and Tenant’s partners, shareholders, and employees
harmless from and against any and all claims, losses, costs, liabilities,
actions and damages, including, without limitation, attorneys’ fees and costs by
or on behalf of any person or persons, firm or firms, corporation or
corporations, arising from any breach or default on the part of Landlord in the
performance of any representation, warranty, covenant or other agreement on the
part of Landlord to be performed, pursuant to the terms of this Lease, or
arising from the gross negligence or willful misconduct of Landlord or its
agents, contractors, servants, employees or licensees occurring during the term
of this Lease or any renewal thereof, in or about the Mall Site, and from and
against all costs, reasonable attorney fees, expenses and liabilities actually
incurred in or about any such claim or action or proceeding brought thereon; and
in case any action or proceeding be brought against Tenant or its managing agent
by reason of any such claim, Landlord, upon notice from Tenant, covenants to
resist or defend such action or proceeding by counsel reasonably satisfactory to
Tenant and assist or cooperate in the defense thereof.




 
13.3
Insurance. Tenant shall procure and maintain throughout the Lease Term a policy
or policies of:



(i) Liability. Comprehensive general liability insurance with broad form
contractual liability coverage, at its sole cost and expense, insuring both
Landlord and Tenant against all claims, demands or actions arising out of or in
connection with Tenant’s use or occupancy of the Premises, or by the condition
of the Premises, or Tenant’s indemnity obligations set forth in this Lease; the
limits of such policy or policies to be in an amount of not less than $1,000,000
in respect of injuries or death due to any one accident or disaster, and in an
amount of no less than $1,000,000 in respect to property damage; and


(ii) Casualty. Property insurance covering any peril generally included in the
classification “all risks” covering the improvement upon the Premises in an
amount not less than one hundred percent (100%) of their full replacement cost.


Tenant shall provide Landlord at its Post Office Box address with a copy of such
insurance with Landlord named as an Additional Insured prior to Tenant taking
possession of the Premises. All such insurance shall be written by insurance
companies licensed to do business in the State to which the Premises is located
and otherwise reasonably satisfactory to Landlord. Tenant shall obtain a written
obligation on the part of each insurance company to notify Landlord at least
thirty (30) days prior to cancellation of such insurance. Such policies or duly
executed certificates of insurance shall be promptly delivered to Landlord and
renewals thereof shall be delivered to Landlord at least thirty days prior to
the expiration of the respective policy terms. If Tenant should fail to comply
with the foregoing requirements relating to insurance, Landlord may obtain such
insurance and Tenant shall pay the Landlord on demand as Additional Rent
hereunder the premium cost thereof plus interest at the Interest Rate from the
date of payment by Landlord until repaid by Tenant.”


 
6

--------------------------------------------------------------------------------

 
34.
As of the Effective Date, Section XV contained in the Mall Outparcel General
Lease Provisions of the Lease shall be deleted in its entirety and the following
be substituted in lieu thereof:



“XV. DAMAGE BY CASUALTY



 
15.1
No Abatement of Rent. Notwithstanding any statute or rule of law of the state in
which the Premises are located to the contrary, if the Premises, any
improvements thereon or any part thereof are damaged or destroyed by fire or
other casualty, this Lease shall continue in full force and effect and such
damage or destruction shall not affect, abate or mitigate Tenant’s obligation to
pay rental or other sums due hereunder except as provided in the Special
Stipulation unless such fire or other casualty is caused by or arises from any
negligent act or omission on the part of Landlord or Landlord’s agents,
employees, representatives or contractors in which case the payment of Monthly
Rent and Additional Rent hereunder shall abate or be mitigated in accordance
with applicable laws of the State of North Carolina and Tenant shall be entitled
to indemnification as provided herein.




 
15.2
Restoration of Improvements. In the event of damage to or destruction of the
Improvements, then, within a reasonable period of time after the date of the
damage or destruction, Tenant shall proceed to repair, restore, and replace the
Improvements. The proceeds received from Tenant’s property insurance on the
Premises and any Improvements shall be placed in an escrow account and shall be
applied exclusively to the costs of repairs and replacements. The escrow account
shall be maintained by Landlord or by Tenant’s leasehold mortgagee, if required,
and shall be disbursed during the course of the repairs. If the insurance
proceeds are insufficient to pay the costs of the repair work, Tenant shall pay
any and all deficiency. Except as expressly provided otherwise in this Lease,
Landlord shall not be obligated to make any payment, disbursement or
contribution towards the cost of the repairs or replacements. If the proceeds
exceed the cost of such work, Tenant may retain the excess, except that, where
any leasehold mortgage contains a contrary provision regarding the excess, such
provision shall govern the application of the excess insurance proceeds.
Notwithstanding the foregoing, if such damage or destruction occurs within two
(2) years prior to the end of the Term, then Tenant may elect to terminate this
Lease by giving Landlord written notice of the same within thirty (30) days
following such damage or destruction, in which event all insurance proceeds by
reason of such damage or destruction shall be payable to Landlord subject to any
superior right of Tenant’s mortgages in such proceeds under a deed of trust or
other similar instrument evidencing indebtedness. Promptly following any fire or
other casualty damage to the Improvements, Tenant shall remove any debris or
other materials that may interfere with or create a hazard with respect to the
Shopping Center.”



 
7

--------------------------------------------------------------------------------

 
35.
As of the Effective Date, Section XVI contained in the Mall Outparcel General
Lease Provisions of the Lease shall be deleted in its entirety and the following
be substituted in lieu thereof:



“XVI. EMINENT DOMAIN



 
16.1
Complete Taking. If, at any time during the Lease Term, the whole of the
Premises is taken for any public or quasi-public purpose by any lawful power or
authority by the exercise of the right of condemnation or eminent domain,
including any such taking by “inverse condemnation,” then this Lease shall
terminate as of the earlier of the date that title vests in the condemnor or the
date that the condemnor takes possession of the property so taken (“Date of
Taking”). In such event, Monthly Rent, all Additional Rent, and all other
charges payable hereunder shall be prorated and paid to such date of
termination. 




 
16.2
Partial Taking. If, at any time during the Lease Term, more than fifteen percent
(15%) of the square footage of the Improvements including parking areas on the
Premises, or any part of a driveway or other access way which is reasonably
necessary for access to the business on the Premises is taken for the purposes
set forth in Section 16.1 and Landlord cannot provide alternative and reasonable
parking areas, driveways or access, and such taking materially, adversely
affects the operation of Tenant’s business on the Premises, Tenant shall have
the right to terminate this Lease as of the Date of Taking, by giving written
notice of such termination to Landlord within ninety (90) days after the date of
Tenant’s receipt of notice of such taking. In such event, Monthly Rent, all
Additional Rent, and all other charges payable hereunder shall be prorated and
paid to the date of termination. 




 
16.3
Allocation of Condemnation Award. If the whole or a part of the Premises is
taken by condemnation, Landlord shall have the unqualified right to pursue its
remedies against the condemnor for the full value of Landlord’s fee interest and
other property interests in and to the Premises. Similarly, Tenant shall have
the unqualified right to pursue its remedies against the condemnor for the full
value of Tenant’s leasehold interest and other property interests in and to the
Premises. If the laws of the state in which the Premises are located allow or
require the recovery from the condemnor to be paid into a common fund or to be
paid to Landlord only, and if such recovery is so paid into a common fund or to
Landlord only, then the recovery so paid shall be apportioned between the
parties according to the value of their respective property interests as they
existed on the date of the condemnation, giving due consideration for the number
of years remaining in the Term and the condition of the buildings and other
Improvements comprising the Premises. Tenant shall not be entitled to share in
any awards to Landlord for the value of any land owned by Landlord, which is the
subject of the taking. The provisions of this Section 16.3 shall survive any
termination of this Lease pursuant to the provisions of Section 16.1 or 16.2.



 
8

--------------------------------------------------------------------------------

 

 
16.4
Rent Reduction in Case of Partial Taking; Restoration. If, at any time during
the Lease Term, a part of the Premises is taken by condemnation and Tenant is
not entitled to or does not exercise its right to terminate, this Lease shall
continue in full force and effect, except that Minimum Monthly Rent shall be
reduced as of the Date of Taking, so that for the remainder of the Term, Tenant
shall pay only such portion of the Monthly Rent as the rental value of the part
remaining after condemnation bears to the rental value of the entire Premises at
the date of condemnation with such amount to be determined by multiplying the
Monthly Rent then in effect by a fraction of which the numerator is the square
footage of the Premises after the condemnation and the denominator is the square
footage of the Premises prior to the condemnation. Tenant shall perform the
construction, repair, alteration or restoration of the remaining part of the
Premises so the same shall continue to be suitable for the use made by Tenant
immediately prior to the condemnation; provided, however, that the condemnation
award shall be made available to pay for such repairs and Tenant shall not be
obligated to expend an amount greater than the amount awarded to Landlord and
Tenant on account of the taking of the Improvements, exclusive of that portion
of the award attributable to real property taken. If the amount awarded to
Landlord and Tenant on account of the taking is not sufficient to permit Tenant
to so alter, repair, and restore the Premises, Tenant shall notify Landlord of
such deficiency within thirty (30) days after the Date of Taking and Landlord
may elect to contribute the amount of the deficiency to the cost of the repair
and restoration or to terminate this Lease. Landlord shall notify Tenant of its
election within thirty (30) days after the date on which Landlord receives the
notice of deficiency from Tenant. If Landlord elects to terminate the Lease, the
termination shall be effective as of the Date of Taking and all Monthly Rent,
Additional Rent and other charges payable hereunder shall be prorated and paid
to such date of termination. The condemnation award received by Landlord and
Tenant shall be allocated as set forth in Section 16.3 above.”



36.
As of the Effective Date, Section XVIII contained in the Mall Outparcel General
Lease Provisions of the Lease shall be deleted in its entirety and the following
be substituted in lieu thereof:



“XVIII. TAXES



 
18.1
Real Property Taxes and Assessments. From and after the Rent Commencement Date,
Tenant shall pay directly to the taxing authority all real property taxes and
assessments, or installments thereof, whether general or special, or ordinary or
extraordinary, every nature, name and kind whatever, including all governmental
charges of whatever nature or kind, which are levied, assessed, charged or
imposed against the Premises or any part of the Premises, the Improvements, the
leasehold of Tenant under this Lease or against Tenant by reason of ownership of
the Improvements and become due during the Term, at least ten (10) days before
the date on which payment of such taxes or assessments would be delinquent. The
amount of such taxes and assessments shall constitute “Additional Rent”
hereunder. If any tax or assessment is payable in installments, Tenant may pay
the tax or assessment in the maximum number of installments permitted by the
applicable taxing authority as each becomes due and prior to the delinquency
date therefor. In no event shall Tenant be required to pay any taxes or
assessments attributable to any period before the Rent Start Date or after the
expiration of the Term.




 
18.2
Personal Property Taxes. During the Lease Term, Tenant shall pay all personal
property taxes levied upon the personal property on the Premises, before the
date on which such taxes would be delinquent.



 
9

--------------------------------------------------------------------------------

 

 
18.3
Proration. All of the costs, expenses and charges referred to in this Article
XVIII (“Impositions”), except personal property taxes and utility or other
charges attributable solely to the operation of Tenant’s business on the
Premises, shall be prorated between the parties for the first year of the Term,
as of the Rent Commencement Date, and for the last year of the Term, as of the
expiration or termination date. Landlord and Tenant agree that until such time
as Wilson County assigns the Premises a separate tax lot number and assesses
taxes against the Premises separate from the remainder of the Mall Site, Tenant
shall pay Landlord on demand as Additional Rent a pro-rata share of the ad
valorem taxes assessed against the Mall Site based on the relationship of the
square footage of the Premises to the total square footage of the Mall Site.




 
18.4
Contest. Tenant may, at its expense, contest any Impositions levied or charged
against the Premises in any manner permitted by law, in Tenant’s name and,
whenever necessary, in Landlord’s name. Landlord shall cooperate with Tenant and
execute any documents or pleadings required for such purpose. Such contest may
include appeals from any judgments, decrees or orders until a final
determination is made by a court or governmental department or authority having
final jurisdiction in the matter. Before commencing any such contest, Tenant
shall obtain a surety bond in favor of Landlord sufficient to cover the amount
of the possible Imposition which would be due if the decision were adverse to
Tenant.”



37.
As of the Effective Date, Section XX contained in the Mall Outparcel General
Lease Provisions of the Lease shall be deleted in its entirety and the following
be substituted in lieu thereof:



“XX. LEASE CONTINGENCY


This Lease is contingent upon Tenant’s receipt of all required regulatory
approvals for opening and operating a bank branch location at the Premises. In
the event this contingency is not satisfied, this Lease shall be null and void
and neither the Landlord nor the Tenant shall have any further obligation to the
other and neither shall be liable to the other for any damages.”


38.
As of the Effective Date, Section XXII contained in the Mall Outparcel General
Lease Provisions of the Lease shall be deleted in its entirety and the following
be substituted in lieu thereof:



“XXII. SUBORDINATION & ESTOPPEL.


This Lease is subordinate to any mortgage, deed of trust, or deed to secure debt
(hereinafter referred to as “Mortgage”) that Landlord may now or hereafter be
placed upon the Mall and/or the Mall Outparcel and to any and all advances to be
made thereunder, or modifications, replacements or extensions thereof. If
Landlord sells, transfers, or conveys Landlord’s interest in the Premises or
this Lease, or if the same is foreclosed judicially or nonjudicially, or
otherwise acquired, by a Mortgagee, upon the request and at the sole election of
Landlord’s successor, Tenant shall attorn to said successor, provided said
successor accepts the Premises subject to this Lease.


Provided that Landlord delivers to Tenant an agreement in writing and in
recordable form from any future mortgagee or holder of a deed of trust or other
encumbrance with respect to the Premises to the effect that:


 
10

--------------------------------------------------------------------------------

 
a.  Such person shall not for any reason disturb the possession, use or
enjoyment of the Premises by Tenant, its successors and assigns, so long as all
of the obligations of Tenant are fully performed in accordance with the terms of
this Lease; and


b.  Such person shall permit application of any insurance proceeds and
condemnation proceeds in accordance with Section 13.2 and Article XVI above,
respectively, in the event of damage to or destruction of the Improvements, or
condemnation of the Improvements or any part of the Premises,


Tenant agrees that this Lease is subject and subordinate to the lien of such
mortgage, deed of trust or other encumbrance which may hereafter affect the
Premises. Provided such agreement is obtained, Tenant shall promptly execute and
deliver to Landlord such instrument as may be reasonably necessary to effect
such subordination, form and content reasonably acceptable to Landlord.”


39.
As of the Effective Date, Section XXIII contained in the Mall Outparcel General
Lease Provisions of the Lease shall be deleted in its entirety and the following
be substituted in lieu thereof:



“Any notice, demand or other communication is required or permitted by law or
any provision of this Lease shall be in writing, addressed to the parties hereto
at the respective addresses set out in the Specific Lease Provisions (even if
Tenant shall have vacated) or at such other addresses as the party receiving
notice shall have theretofore specified by written notice, and (a) deposited
with a receipted courier mail service (e.g. Federal Express), (b) deposited in
the United States Mail, postage prepaid, Certified or Registered Mail, Return
Receipt Requested, or (c) personally delivered to such address. All
communications delivered as set forth herein shall be deemed received at the
earlier of actual delivery, forty-eight (48) hours after deposit in registered
or certified United States mail, postage prepaid or twenty-four (24) hours after
deposit with an institutional overnight delivery service. In the event that
Tenant moves, Tenant shall notify Landlord in writing within ten (10) days of
such new address.”


40.
As of the Effective Date, Section XXIV contained in the Mall Outparcel General
Lease Provisions of the Lease shall be deleted in its entirety and the following
be substituted in lieu thereof:



“XXIV. EXCULPATION AND LIMITATION ON LANDLORD’S LIABILITY



 
24.1
Exculpation of Landlord. It is expressly understood and agreed by and between
Landlord and Tenant that Landlord shall have no liability for damage or injury
to any person or property in, on or about the Premises caused by or resulting
from acts or omissions of any tenant, occupant, licensee or invitee of the Mall,
electricity, gas, rain, ice, snow, or leakage or flow of water from or into any
part of the Improvements, or from any other cause or occurrence, unless such
damage or injury is caused by or results from the gross negligence or willful
misconduct of Landlord or Landlord’s agents, employees, representatives, or
contractors or Landlord’s failure to comply with any of its obligations under
this Lease.




 
24.2
Limitation on Landlord’s Liability. Except with regard to Landlord’s obligation
to indemnify Tenant as provided under this Lease or in the event of the
negligent act or other omission of Landlord or Landlord’s agents, contractors,
servants, employees or licensees, in the event of a default or breach by
Landlord in the performance of Landlord’s obligations hereunder or a violation
by Landlord of any of the provisions of this Lease, there shall be no personal
liability of Landlord and Tenant shall look solely to the equity of Landlord in
the Premises and the Mall as well as the current rents, issues, profits and
other income Landlord receives from operation of the Mall, net of all current
operating expenses, liabilities, reserves and debt service associated with such
operation for satisfaction of Tenant’s remedies.”



 
11

--------------------------------------------------------------------------------

 
In the event of a conflict between these Specific Lease Provisions and the
General Lease Provisions and Exhibits, the Specific Lease Provisions shall
control.


Executed under seal as of the Effective Date stated above.



LANDLORD:   TENANT:   H/S WILSON, INC.   CORNERSTONE BANK   By: Hull Storey
Retail Group, LLC               /s/ John W. Gibson                  
(Seal)
/s/ Norman B. Osborn (Seal) By: John W. Gibson   By: Norman B. Osborn   As Its:
 President & CEO   As Its: President & CEO                TENANT:       CB
FINANCIAL CORPORATION       /s/ Norman B. Osborn  (Seal)     By: Norman B.
Osborn       As Its: President & CEO  

 
 
12

--------------------------------------------------------------------------------

 

Additional provision under Paragraph 32 of the Specific Lease Provisions to the
Mall Outparcel Lease between H/S Wilson, LLC and Cornerstone Bank.



10.3
Landlord Obligations for Mall and Mall Site Improvements



As a material inducement for Tenant to enter into this Lease, Landlord agrees to
complete the following improvements to the Mall and Mall Site within a
reasonable time period not to exceed two (2) years after execution of this
Agreement or such other reasonable period of time as may be agreed to by Tenant
and Landlord in writing:
 

  a.  Remove existing theater & Wendy’s, then build new 10-plex theater

 
b.
Resurface the parking lot

  c.  Relight the parking areas

  d. Intentionally deleted

  e.  And other exterior and interior improvements

 
In the event that Landlord fails to comply with its agreement and obligations
under this Section 10.3 and such failure continues for a period of sixty (60)
days after written notice from Tenant to Landlord (or such other reasonable
period of time as Tenant and Landlord may agree to in writing), Landlord shall
be in default under the provisions of this Lease. Upon the occurrence of such
default by Landlord, and at any time thereafter, at Tenant’s option, and without
limiting Tenant in the exercise of any other rights or remedies which Tenant may
have at law or in equity by reason of such breach, with or without notice or
demand, Tenant may and shall be entitled to terminate this Lease by giving
written notice to Landlord of Tenant’s election to so terminate.

 
13

--------------------------------------------------------------------------------

 

EXHIBIT A


MALL OUTPARCEL GENERAL LEASE PROVISIONS


I. DEMISE


1.1 Demise. In consideration of the obligation of Tenant to pay rent as herein
provided and in consideration of the other terms, covenants and conditions
hereof, Landlord hereby demises and leases to Tenant, and Tenant hereby takes
from Landlord, the Premises, TO HAVE AND TO HOLD said Premises for the Lease
Term upon the terms and conditions set forth in this Lease.


II. LEASE TERM


2.1 Lease Term. The Lease shall become fully effective and binding as of the
Effective Date. The “Lease Term” means that period commencing on the Effective
Date and continuing through the Expiration Date, unless sooner terminated as
provided in this Lease or by law or unless extended in accordance with the
provisions of the Specific Lease Provisions (if applicable).


2.2 Ratification of Dates. At any time following the Rent Commencement Date,
Landlord may furnish to Tenant a notice that will set forth and confirm the Rent
Commencement Date and the Expiration Date of the Lease Term and shall be
conclusive of those dates unless Tenant responds to the contrary in writing
within thirty (30) days after the notice was mailed.


2.3 Option Term. Any option to extend the Lease Term shall be exercisable upon
the following conditions: (i) this Lease is in full force and effect; (ii)
Tenant is open and operating in the Premises; (iii) Tenant is not in default
under this Lease; (iv) written notice of exercise of the option must be given to
Landlord at least one hundred eighty (180) days prior to the expiration of the
then existing Lease Term or the option will be lost; and (v) Tenant shall
renovate and upgrade the Premises to the then prevailing standards for
occupancies similar to Tenant’s business in first class regional malls.


III. OCCUPANCY AND ACCEPTANCE OF PREMISES


3.1 Acceptance of Premises. By occupying the Premises, Tenant shall be deemed to
have inspected and accepted the same and to have acknowledged that the same
comply fully with Landlord’s covenants and obligations hereunder including
without limitation the Mall Outparcel Landlord Construction Obligations (if
applicable). Except as otherwise specifically provided herein, Tenant
acknowledges that the Premises are leased to the Tenant on an “AS IS, WHERE IS”
basis, without any representations or warranties, express or implied.


3.2 Deleted intentionally.


IV. RENT


4.1 Monthly Rent: Monthly Rent, including both Minimum Rent and all other
monthly payments and changes provided under the Specific Lease Provisions, shall
accrue hereunder from the Rent Commencement Date, and shall be payable to
Landlord at Landlord’s Post Office Box Address. Monthly Rent shall be payable in
advance, without notice, demand or offset. The Prepaid Rent Deposit set forth in
the Specific Lease Provisions shall be due and payable upon the execution of
this Lease Agreement, and all other installments of monthly Rent shall be due on
the first day of each calendar month succeeding the Rent Commencement Date
during the Lease Term. If the Rent Commencement Date is other than the first day
of the calendar month, then the Monthly Rent for such fractional month shall be
prorated based on the ratio of number of days remaining in such calendar month
to the number of days in such calendar month.


 
14

--------------------------------------------------------------------------------

 
4.2 Deleted intentionally.


4.3 Deleted intentionally.


4.4 Late Payment. In the event any payment of Monthly Rent is received more than
five (5) days after the due date for any reason whatsoever it is agreed that the
Monthly Rent for the month shall be increased by an amount equal to five (5%)
percent of the total Monthly Rent after written notice and a right to cure. If
any Monthly Rent shall remain unpaid for thirty (30) days after the payment is
due, the Monthly Rent for that month shall be further increased by an additional
five (5%) percent (for a total of 10%). Any such increases shall be payable as
Additional Rent hereunder and shall be payable immediately on demand. If any
such increase in Additional Rent is payable more than twice during any calendar
year, the Landlord may terminate the Lease by giving thirty (30) days written
notice to Tenant and the Tenant shall have no right to cure such default. If
twice during the Lease Term a Tenant check shall be returned unpaid by Tenant’s
bank, Landlord may require, by giving written notice to Tenant (and in addition
to any penalty arising out of the above), that all future rent payments be made
by cash, cashier’s check, or money order, and that the delivery of Tenant’s
personal or corporate check will no longer constitute a payment of rent provided
in this Lease. Any acceptance by personal or corporate check thereafter by
Landlord shall not be construed as a subsequent waiver of said rights.


V. Deleted intentionally.


VI. MALL SITE ACCESS EASEMENT


6.1 Grant. Landlord grants Tenant during the Lease Term a non-exclusive easement
for ingress and egress to and from the Mall Site at all entrance/exit points
shown on the Mall Site Plan and such other entrance/exit points as Landlord may
establish in the future. Landlord reserves the absolute and unfettered right to
relocate any such access points as well as to subdivide and sell areas of the
Mall Site, change from time to time the size, dimensions and location of any
common areas, roadways and parking fields, as well as the size, dimensions,
identity and type of any buildings constituting the Mall or located on the Mall
Site and to build additional buildings and improvements on the Mall Site.


6.2 No Parking Easement. Tenant specifically has no parking easement upon or
over the Mall Site other than the Premises and Tenant’s employees, customers and
invitees shall park only on the Premises except as provided in the Special
Stipulations and as outlined on Exhibit B-1. Upon the request of Landlord,
Tenant shall furnish within ten (10) days a list of all persons employed by
Tenant at the Premises and the license registration numbers of all vehicles
owned or used by them. Landlord may, at its election, fine the Tenant a
reasonable amount not to exceed $50.00 per occurrence if any of Tenant’s
employees do not park within the Premises or the area specified in the Special
Stipulations and as outlined on Exhibit B-1. If any such employee violates the
parking requirement on more than two (2) occasions the Landlord may elect to ban
the employee from parking at locations on the Mall Site other than the Mall
Outparcel.


6.3 Maintenance. Landlord shall be responsible for the proper maintenance of the
Premises access points, and the manner of maintenance and the expenditures
therefore shall be in the sole discretion of Landlord.


5.4 Deleted intentionally.


 
15

--------------------------------------------------------------------------------

 
VII. USE AND CARE OF PREMISES


7.1 Permitted Use and Continuous Operation. The Premises shall be used only for
the Permitted Use specified in the Specific Lease Provisions, and for no other
purpose without Landlord’s consent which will not be unreasonably withheld based
on Landlord’s intent in operating a first class enclosed regional mall. Tenant
shall use in the transaction of business in the Premises the Tenant’s Trade Name
specified in the Specific Lease Provisions and no other Trade Name. Tenant shall
not at any time leave the Premises vacant, but shall in good faith continuously
operate throughout the Lease Term and conduct and carry on its business in the
entire Premises for the Permitted Use. Tenant shall operate its business in an
efficient and reputable manner. Tenant shall not use the Premises in any manner
which would violate the exclusive rights of any other existing Tenant as
outlined in Exhibit “G” Mall Outparcel Exclusives. Tenant shall procure at its
sole expense any permits and licenses required for the transaction of business
in the Premises.


7.2 Tenant’s Use and Insurance. Tenant shall not, without Landlord’s prior
written consent, keep anything within the Premises or use the Premises for any
purpose which increases the insurance premium cost or invalidates any insurance
policy carried by Landlord on the Premises or other parts of the Mall Site. All
property kept, stored or maintained within the Premises by Tenant shall be at
Tenant’s sole risk.


7.3 Noxious Use. Tenant shall not permit any objectionable or unpleasant odors
nor any sounds to emanate from the Premises; nor take any other action which
would disturb or endanger other tenants of the Mall Site or unreasonably
interfere with their use of their respective Premises; nor do anything which
would tend to injure the reputation of the Mall.


7.4 Maintenance. Tenant shall take good care of the Premises and keep the same
free from waste at all times (except in waste containers designated by
Landlord). Tenant shall keep the Premises and sidewalks, serviceways and loading
areas adjacent to the Premises and in the Common Areas it uses for the disposal
of trans and grease, neat, clean and free from dirt, grease and rubbish at all
times, and shall store all trash and garbage within the Premises, and the
removal of garbage and trash shall be made only in the manner and areas
prescribed from time to time by Landlord. Tenant shall not operate an
incinerator or burn trash or garbage. The Tenant shall contract for and provide
pest control service for the Premises. Tenant shall maintain all buildings and
signs located on Premises in keeping with a first class shopping center. Tenant
shall also keep all exterior electric signs, exterior canopy, lighting and any
exterior display windows lighted from dusk until 11:00 p.m. every day of the
year, including Sundays and holidays.


7.5 Prohibited Use. Tenant shall not use the Premises, or permit or fail to
prevent the Premises to be used, (a) for any purpose or in any manner that
violates any laws, ordinances, or governmental regulations or which is a public
or private nuisance or which would result in an increase in the Landlord’s
insurance premiums, (b) for the sale or display of pornography, nudity, graphic
violence, drug paraphernalia, or any goods or services that, in the sole and
absolute discretion of Landlord, are inconsistent with the image of a
family-oriented mall, (c) as a massage parlor, adult bookstore or second-hand
store, or (d) to conduct an auction, distress, fire, bankruptcy or going-out-of
business sale or similar sales.


7.6 Deleted intentionally.


7.7 Deleted Intentionally



 
16

--------------------------------------------------------------------------------

 

VIII. MAINTENANCE AND REPAIRS


8.1. SEE SPECIAL STIPULATIONS


8.2 Tenant Obligations. Tenant shall keep the Premises in good clean condition
and make all needed repairs and replacements to the Premises, including without
limitation, to glass, windows, doors, exterior and interior openings, opening
and closing devices, frames, moldings, locks and hardware, lighting, electrical,
heating, air conditioning and plumbing systems, fixtures, ducts, conduits, fire
protection and sprinkler systems, pipes, wiring, electrical, plumbing and other
utility outlets, fixtures, bulbs, and tubes but specifically excluding those
items to be maintained by Landlord pursuant to Section 8.1 above. In addition,
Tenant shall also make any repairs to the Premises or the Mall Site occasioned
by the act or negligence of Tenant, its agents, employees, licensees and
invitees.


Tenant shall keep and maintain the Premises in a clean, sanitary and safe
condition in accordance with applicable lawn and all directions, rules and
regulations of the heal officer, fire marshal, building inspector or other
proper officials of the governmental agencies having jurisdiction and Tenant
shall comply with all requirements of law, ordinances and otherwise, affecting
the Premises (including, without limitation, the Americans With Disabilities Act
(the “ADA”), if required by that Act), all at Tenant’s sole cost and expense.
Notwithstanding the foregoing, under no circumstances is Tenant obligated
hereunder to bring structures existing on the Premises prior to the Effective
Date of this Lease into compliance with the ADA unless required by that Act as a
result of Tenant’s renovations. Tenant shall make any alterations, modifications
or repairs to the Premises which may be required by such requirements, including
without limitation, the installation of grease traps, backflow regulators and
fire protection devices. Tenant also agrees to comply with requirements of any
insurance underwriters, inspection bureaus or a similar agency designated by
Landlord with respect to the Premises. At the end of the Lease Term, Tenant
shall surrender the Premises in good order, condition and repair, reasonable
wear and tear excepted. Tenant at its own expense, shall install and maintain
such fire extinguishers and other fire protection devices as may be required
from time to time by any agency having jurisdiction thereof or by the insurance
underwriter insuring the Mall Site upon which the Premises are located.


If any repairs required to be made by Tenant under this Lease are not made
within ten (10) days after written notice delivered to Tenant by Landlord (or
such other reasonable time as Tenant and Landlord may agree), Landlord may at
its option make such repairs without liability to Tenant for any loss or damage
which may result to Tenant’s stock or business by reason of such repairs, and
Tenant shall pay the Landlord upon demand as Additional Rent hereunder the cost
of such repairs plus interest at the Interest Rate (as hereinafter defined) from
the date of payment by Landlord until repaid by Tenant.


8.3 HVAC. SEE SPECIAL STIPULATIONS.


IX. ALTERATIONS


9.1 Alterations. Tenant shall not make any alterations, additions or
improvements to the Premises without the prior written consent of Landlord,
except for the installation of unattached, movable trade fixtures which may be
installed without drilling, cutting or otherwise defacing the Premises. All
alterations, additions, improvements and fixtures (other than unattached,
movable trade fixtures) which may be made or installed by either party upon the
Premises including any floor covering cemented or adhesively attached, shall
remain upon and be surrendered with the Premises and become the property of
Landlord at the termination of this Lease.


 
17

--------------------------------------------------------------------------------

 
9.2 Construction. All construction work performed by Tenant upon and within the
Premises (including, without limitation, the Mall Outparcel Tenant Construction
Obligation and any alterations performed in accordance with this Article) shall
be performed in a good and workmanlike manner, in compliance with all
governmental requirements, and in such manner as to cause a minimum of
interference with other construction in progress and with the transaction of
business in the Mall and on the Mall Site. In addition, all such construction
shall be performed in compliance with Exhibit “D” Mall Outparcel Tenant
Construction Obligations. Tenant agrees to indemnify and hold Landlord harmless
against any loss, liability or damage resulting from such work. Tenant shall
given Landlord at least fifteen (15) days prior written notice of Tenant’s
intention to commence any construction work upon or within the Premises. In
connection therewith, Landlord or Landlord’s representatives shall have the
right to go upon and inspect the Premises at all reasonable times, and shall
have the right to post and keep posted thereon notices of non-responsibility or
such other notices that Landlord may deem to be proper for the protection of
Landlord’s interest in the Premises.


9.3 Mechanics Liens. Tenant shall keep the Premises and all other parts of the
Mall Site free from any and all liens arising out of any work performed,
materials furnished or obligations incurred by or on behalf of Tenant. Within
ten (10) days after written request therefore by Landlord, Tenant shall (a) bond
against or discharge any mechanic’s or materialmens’ lien or (b) furnish
Landlord with a copy of the recorded waiver of lien, recorded release of lien,
or of the recorded bond discharging such lien. Tenant shall reimburse Landlord
for any and all costs and expenses including, without limitation payment of the
lien (if applicable), attorneys’ fees, which may be incurred by Landlord by
reason of the filing of any such liens and/or removal of same, such
reimbursement to be made within ten (10) days after receipt by Tenant from
Landlord of a statement setting forth the amount of such costs and expenses such
reimbursement to be paid to Landlord in the manner and at the place provided in
this Lease.


X. Deleted Intentionally.


XI. SIGNS; EXTERIOR ELEVATIONS


11.1 Tenant’s Signs and Exterior Elevations. Except as provided below, Tenant
shall not, without Landlord’s prior written consent (a) make any changes to the
exterior elevations or (b) install any exterior lighting, decorations or
paintings or (c) erect or install any signs, window or door lettering, placards,
decorations or advertising media of any type which can be viewed from the
exterior of the Premises, excepting only dignified displays of customary type
for its display windows. Tenant’s exterior elevation and all signs, lettering,
placards, decorations and advertising media shall conform in all respects to all
legal requirements, and shall be subject to Landlord’s approval which shall not
be unreasonably withheld. Tenant shall keep all signs and exterior elevations in
good condition and in proper operating order at all times.


11.2 Landlord’s Signs. Landlord may display an appropriate “For Rent” sign on
the exterior of the Premises for the period commencing six (6) months prior to
the end of the Lease Term.


XII. UTILITIES


12.1 Landlord’s Obligations. Landlord agrees to provide at the Rent Commencement
Date the utility service connections necessary to supply water, electricity,
telephone service and sewerage service to the Premises.


12.2 Tenant’s Obligations. Tenant shall promptly pay all charges for
electricity, water, gas, telephone service, sewerage service and other utilities
furnished to the Premises including initial connection charges and shall furnish
all electric light bulbs and tubes. Landlord may, if it so elects, furnish one
or more utility services to Tenant, and in such event Tenant shall purchase the
use of such services as are tendered by Landlord, and shall pay on demand as
Additional Rent the rates established therefore by Landlord which shall not
exceed the rates charged by the local public utility companies. Landlord may at
any time discontinue furnishing any such service without obligation to Tenant.


 
18

--------------------------------------------------------------------------------

 
12.3 Trash Removal Charge. Tenant, at Tenant’s expense, shall at all times keep
the Premises orderly, neat, safe, clean and free from rubbish and direct, and
shall store all trash and other solid waste within the Premises or in such areas
as may be designated from time to time by Landlord for such storage. Landlord
may direct the use of solid waste disposal contractors at such intervals as
Landlord may require. Tenant shall be solely responsible for and shall promptly
pay all fees and charges for trash removal required to properly service the
Premises irrespective of whether such charges are initially paid in advance by
Landlord, or otherwise. Landlord, at its sole option, may elect to furnish any
or all services required for trash removal from the Premises, the cost of which
will be, at Landlord’s election and upon notice to Tenant, paid as Additional
Rent to Landlord (which payment shall include a fifteen percent (15%)
administrative fee to Landlord), each calendar month during the Lease Term based
upon Landlord’s allocation thereof amongst Mall Site tenants determined in its
sole and absolute discretion. At any time during the Term hereof, Landlord may,
upon thirty (30) days’ prior written notice to Tenant, discontinue furnishing
trash removal services to the Premises without thereby affecting this Lease in
any manner or otherwise incurring any liability to Tenant except that Landlord
will no longer be required to furnish trash removal services to the Premises. If
Landlord does not provide such services, Tenant shall arrange for the regular
pickup of all trash, garbage and other solid waste.


XIII. Deleted intentionally.


XIV. NON-LIABILITY FOR CERTAIN DAMAGES & LIMITATION OF ACTIONS


14.1 Limitation on Liability. Landlord and Landlord’s agents and employees shall
not be liable to Tenant for any injury to persons or damage to property caused
by the Premises or other portions of the Mall Site being or becoming out of
repair or by defect in or failure of equipment, sprinkler systems, pipes or
wiring, or broken glass, or by the backing up of drains, or by gas, water,
steam, electricity or oil leaking, escaping or flowing into the Premises (except
where due to Landlord’s willful failure to make repairs required to be made
hereunder, after the expiration of a reasonable time after written notice to
Landlord of the need for such repairs), nor shall Landlord be liable to Tenant
for any loss or damage that may be occasioned by or through the acts or
omissions of third parties or other Tenants of the Mall Site. Landlord shall not
be liable in damage or otherwise for any discontinuance, failure or interruption
of service to the Premises of Utilities or the air conditioning system and
Tenant shall have no right to terminate this Lease or withhold rent because of
the same. Landlord shall not be liable for any damages arising from any use, act
or failure to act of any other tenant or occupant or their employees, invitees,
customers, agents or contractors or any other person in or about the Mall Site.


14.2 Limitation on Actions. Except as provided by any other provisions of this
Lease which may prescribe a shorter period, any claim, demand, right or defense
of any kind by Tenant which is based upon or arises in connection with this
Lease or negotiations prior to execution, shall be barred unless Tenant
commences an action thereon within twelve (12) months after the date of
occurrence of the act or omission to which the claim, demand, right or defense
relates; Tenant hereby waives any statutory limitation periods under applicable
state law which may prescribe a longer period.


XV. Deleted intentionally.


XVI. Deleted Intentionally.



 
19

--------------------------------------------------------------------------------

 

XVII. ASSIGNMENT AND SUBLETTING


17.1 Assignment and Subletting by Tenant. Tenant shall not assign, mortgage,
encumber, or in any manner transfer this Lease or any estate or interest
therein, or sublet the Premises or any part thereof, or grant any license,
concession or other right of occupancy of any portion of the Premises without
the prior written consent of Landlord, which Landlord may grant or deny in its
sole and absolute discretion. Prior to any transfer of this Lease, Tenant shall
provide the following information to Landlord:


(A) Name, address and ownership of the proposed transferee.


(B) Current balance sheet and profit and loss statement for the proposed
transferee covering at least three (3) years, which shall be certified as true
and correct by the proposed transferee.


(C) A full description of the terms and conditions of the proposed transferee,
including copies of all purchase and sale agreements.


(D) A full description of the proposed use of the Premises by the proposed
transferee.


(E) A list of personal, business and credit references of the proposed
transferee.


Consent by Landlord to one or more assignments or sublettings shall not operate
as a waiver of Landlord’s rights as to any subsequent assignments and
sublettings Landlord may, at his option, require payment of $500.00 and
reasonable attorney’s fees as an administrative fee in consideration for
granting any assignment or subletting of the Premises. Notwithstanding any
assignment or subletting Tenant and any guarantor of Tenant’s obligations under
this Lease shall at all times remain fully and primarily responsible and liable
for the payment of the Rent herein specified and for compliance with all of its
other obligations under the Lease.


17.2 Assignment by Landlord. In the event of the transfer and assignment by
Landlord of its interest in this Lease to a person expressly assuming Landlord’s
obligations under the Lease, Landlord shall thereby be released from any further
obligations hereunder, and Tenant agrees to attorn to and look solely to such
successor in interest of the Landlord for performance of such obligations. Any
Prepaid Rent Deposit, Security Deposit or other security given by Tenant to
secure performance of Tenant’s obligations hereunder shall be assigned and
transferred by Landlord to such successor in interest, and Landlord upon such
assignment or transfer shall thereby be discharged of any further obligation
relating thereto. Tenant agrees promptly to execute such documents and shall
evidence recognition of such succession to Landlord and attornment by Tenant.


XVIII. Deleted Intentionally.


XIX. DEFAULT BY TENANT AND REMEDIES


19.1 The following events shall be deemed to be events of default by Tenant
under this Lease:


(A) The failure by Tenant to make any payment of Minimum Rent, Additional Rent,
Monthly Rent or any other payment required to be made by Tenant hereunder
(collectively, “Rent”), when due, and such failure shall continue for a period
of five (5) days after written notice from Landlord to Tenant that the same is
due and payable or if notice has been given on two (2) occasions of default
within a twelve (12) month period as provided by Section 4.4 hereof; or


 
20

--------------------------------------------------------------------------------

 
(B) The failure by Tenant to observe or perform any of the non-monetary
covenants, conditions or provisions of this Lease to be observed or performed by
Tenant, other than Paragraph (A) above, where such failure shall continue for a
period of thirty (30) days after written notice thereof from Landlord to Tenant;
or


(C) The insolvency of the Tenant or the execution by Tenant of an assignment for
the benefit of creditor; or


(D) The filing by or for reorganization or arrangement by Tenant under any law
relating to bankruptcy or insolvency; or


(E) The appointment of a receiver or trustee to take possession of substantially
all of Tenant’s assets located at the Premises or of Tenant’s interest in this
Lease; or


Upon the occurrence of any such events of default, Landlord shall have the
option to pursue any one or more of the following remedies without any notice or
demand whatsoever.


A. Terminate this Lease, in which event Tenant shall immediately surrender the
Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which Landlord may have for possession or
arrearage in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying said Premises or any
part thereof, without being liable for prosecution or any claim of damages
therefore; and Tenant agrees to pay to Landlord on demand the amount of all loss
and damage which Landlord may suffer by reason of such termination, whether
through inability to relet the perm on satisfactory terms or otherwise.


B. Enter upon and take possession of the Premises and expel or remove Tenant and
any other person who may be occupying said Premises or any part thereof, without
being liable for prosecution or any claim for damages therefore, and, if
Landlord so elects, relet the Premises on such terms as Landlord may deem
advisable and receive the rent therefore; and Tenant agrees to pay to Landlord
on demand any deficiency that may arise by reason of such reletting. No re-entry
or re-taking possession of the Premises by Landlord shall be construed as an
election to terminate this Lease, unless Landlord furnishes to Tenant a written
notice of termination.


C. Enter upon the Premises, without being liable for prosecution or any claim
for damages therefore, and do whatever Tenant is obligated to do under the terms
of this Lease; and Tenant agrees to reimburse Landlord on demand for any
expenses which Landlord may incur in this effecting compliance with Tenant’s
obligation under this Lease, and Tenant further agrees that Landlord shall not
be liable for any damages resulting to the Tenant from such action.


D. Enter upon the Premises and post a “For Rent” sign.


E. Accelerate the maturity of all Rent then due or that would come due through
the Lease Term (but excluding any Rent due for any unexercised option period).


Pursuit of any of the foregoing remedies shall not preclude pursuit of any other
remedies herein provided or provided by law, nor shall pursuit of any other such
remedy constitute a forfeiture or waiver of any rent due to Landlord hereunder
or of any damages accruing to Landlord by reason of the violation of any of the
terms, provisions and covenants herein contained. Forbearance by Landlord to
enforce one or more of the remedies herein provided upon an event of default
shall not be deemed or construed to constitute a waiver of such default. In
determining the amount of loss or damage which Landlord may suffer by reason of
termination of this Lease or the deficiency arising by reason of any reletting
by Landlord as above provided, allowance shall be made for the expense of
repossession and any repairs or remodeling undertaken by Landlord following
repossession.


 
21

--------------------------------------------------------------------------------

 
Notwithstanding anything contained herein to the contrary if Tenant has other
lease(s) with Landlord or its agent and Tenant is in default hereof or with
respect to any one or more of those other lease(s) then, under the cross default
provision, any or all such leases, including this Lease, may be deemed to be in
default and all rights and remedies afforded to Landlord hereunder and/or with
respect to such other leases shall become available to Landlord.


19.2 Attorney’s Fees. In the event that at any time during the Lease Term either
Landlord or Tenant shall institute any action or proceeding against the other
relating to the provisions of this Lease, or any default hereunder, then and in
that event, the unsuccessful party in such action or proceeding agrees to
reimburse the successful party for the reasonable expense of attorney fees and
attorney disbursements incurred therein by the successful party.


19.3 Deleted intentionally.


19.4 Interest on Unpaid Amounts. Any amounts which may be owing by Tenant to
Landlord which remain unpaid for more than five (5) days after the due date
shall accrue interest at the rate of the lesser of (i) four percent (4%) over
the Prime Rate as set forth in the Wall Street Journal, and (ii) the highest
amount permitted by law (the “Interest Rate”).


XX. Deleted intentionally.


XXI. Deleted intentionally.


XXII. Deleted intentionally.


XXIII. Deleted intentionally.


XXIV. Deleted Intentionally.


XXV. SURRENDER OF POSSESSION


Upon expiration or earlier termination of the Lease Term, Tenant agrees to
deliver the Premises to Landlord, broomclean and in good condition and repair,
reasonable use, wear and tear and natural deterioration excepted, together with
all keys and combinations to locks, safes, vaults and security systems and all
improvements, alterations, lighting fixtures and equipment at any time installed
in, upon or to the interior or exterior of the Premises, all which shall
thereupon become the property of Landlord. Before surrendering the Premises,
Tenant shall remove all of Tenant’s personal property, signs and trade fixtures,
and Tenant agrees to repair any holes, other damage or paint shadows caused
thereby. If the exclusive property of Landlord, or Landlord shall have the right
to remove and dispose of said property, at the expense of Tenant, and Tenant
shall be responsible for all expenses incurred by Landlord therefore. If the
Premises are not surrendered as and when aforesaid and after Landlord shall have
given to Tenant three (3) days notice to quit, Tenant shall indemnify Landlord
against all loss or liability resulting from the delay, including without
limitation, claims made by any succeeding occupant founded on such day and
attorneys fees and expenses and court costs incurred by Landlord in seeking to
retake possession of the Premises.


XXVI. Intentionally omitted.


 
22

--------------------------------------------------------------------------------

 
XXVII. HOLDING OVER


If Tenant fails to timely deliver possession of and vacate the Premise as
required, Tenant’s occupation thereafter shall be a tenancy at sufferance on the
same terms and conditions as this Lease (other than Lease Term), except the
Minimum Rent shall be one hundred twenty-five percent (125%) of the Minimum Rent
applicable to the period immediately prior to expiration or termination.
Notwithstanding the foregoing, at Landlord’s election, any holding over shall
constitute a breach of Tenant’s obligation to surrender the Premises, and Tenant
shall be liable to Landlord for all damages (including consequential damages
related to prospective tenants lost by the holding over) and costs and expenses,
including reasonable attorney’s fees, related thereto, together with interest on
all such sums at the Interest Rate.


XXVIII. MISCELLANEOUS


29.1 Relationship. Nothing herein contained shall be deemed or construed by the
parties hereto, nor by any third party, as creating the relationship of
principal and agent or of partnership or of joint venture between the parties
hereto, it being understood that neither the method of occupations of rent, nor
any other provision contained herein, nor any acts of the parties hereto, shall
be deemed to create any relationship between the parties hereto other than the
relationship of Landlord and Tenant. Whenever herein the singular number is
used, the same shall include the plural, and words of gender shall include each
other gender.


29.2 Captions. The captions used herein are for convenience only and do not
limit or amplify the provisions hereof.


29.3 No Waiver. One or more waivers of any breach of covenant, term or condition
of this Lease by either party shall not be construed as a waiver of a subsequent
breach of the same covenant, term or condition. Landlord’s acceptance of partial
Rent or performance by Tenant shall not be deemed to be an accord and
satisfaction or a waiver of any preceding breach by Tenant or any term, covenant
or condition of this Lease or of any right of Landlord to a forfeiture of this
Lease by reach of such breach, regardless of Landlord’s knowledge of such
preceding breach at the time of Landlord’s acceptance. The consent or approval
by either party to or of any act by the other party requiring such consent or
approval shall not be deemed to waive or render unnecessary consent to or
approval of any subsequent similar act. No term, covenant or condition of this
Lease shall be deemed to have been waived by Landlord unless such waiver is in
writing and executed by Landlord.


29.4 Force Majeure. Whenever a period of time is herein prescribed for action to
be taken by Landlord, Landlord shall not be liable or responsible for, and there
shall be excluded from the computation of any such period of time, any delays
due to strikes, riots, acts of God, shortages of labor or materials, war,
governmental laws, regulations or beyond the control of Landlord. At any time
when there is outstanding a mortgage, deed of trust or similar security
instrument covering Landlord’s interest in the Premises, Tenant may not exercise
any remedies for default by Landlord hereunder unless and until the holder of
the indebtedness secured by such mortgage, deed of trust or similar security
instrument shall have received written notice of such default and a reasonable
time for curing such default shall thereafter have elapsed.


29.5 Deleted intentionally.


29.6 Entire Agreement. This Lease contains the entire agreement between the
parties, and no agreement shall be effective to change, modify or terminate this
Lease in whole or in part unless such agreement is in writing and duly signed by
the party against whom enforcement of such change, modification or termination
is sought.


 
23

--------------------------------------------------------------------------------

 
29.7 Controlling Law. The laws of the state in which the Mall Outparcel is
located shall govern the interpretation, validity, performance and enforcement
of this Lease. If any provision of this Lease should be held to be invalid or
unenforceable, the validity and enforceability of the remaining provision of
this Lease shall not be affected thereby.


29.8 Successors and Assigns. The terms, provisions, and covenants contained in
this Lease shall apply to, insure to the benefit of and be binding upon parties
hereto and their respective heirs, successors, assigns and legal
representatives.


29.9 Tenant. If Tenant is more than one person, corporation or other entity (i)
all persons, corporations and other entities constituting. Tenant shall be
jointly and severally liable as Tenant hereunder.


29.10 Brokers. Except for the Brokers specified in the Specific Lease
Provisions, Tenant warrants to Landlord that all negotiations with respect to
this Lease (including without limitation, preliminary consideration of the
Premises, relevant economics and final Lease provisions) were accomplished
without the aid, intervention or employment of any broker or finder of any kind.
Tenant shall indemnify, protect, defend and hold Landlord (and Landlord’s
partners, joint venturers, affiliates, shareholders and property managers, and
their respective officers, directors, employees and agents) harmless from and
against any and all Claims arising out of or in connection with any Claims made
by any person claiming to be a broker or finder with regard to this Lease other
than the Brokers, including without limitation, Claims for commissions and all
costs of enforcing this indemnity against Tenant. The obligations of this
Section shall survive the expiration or earlier termination of this Lease.
Tenant acknowledges that neither Landlord nor any of Landlord’s employees,
agents, representatives, contractors nor brokers has made any representation or
warranty of any kind respecting (a) the condition of the Premises or the Mall
(b) the suitability thereof for Tenant’s use and the conduct of Tenant’s
business, (c) occupancy or operation within the Mall of any other person or
entity, (d) occupancy costs (it being understood that any estimates of occupancy
costs contained in this Lease are estimates only and are not binding upon
Landlord).


29.11 No Option. The submission of this Lease to Tenant for examination does not
constitute a reservation of or option for the Premises and this Lease becomes
effective only upon execution by Landlord and Tenant. Tenant acknowledges that
Landlord or Landlord’s agents and employees have made no representation or
promises, either express or implied, with respect to the Premises of the Mall
except as herein expressly set forth and Tenant further acknowledges no rights,
easements, or licenses are acquired by Tenant by implication or otherwise,
except as herein expressly set forth.


29.12 Security. Tenant shall be solely responsible for providing security for
the Premises. Tenant acknowledges that Landlord is not an insurer of security
for the Premises or the parking lot and that Landlord does not undertake to
provide security for the Premises or the parking lot. Tenant hereby releases
Landlord from and against all claims, actions or causes for alleged liability
associated with the security of the Premises or the parking lot.


29.13 Warranty of Authority. If in any event Tenant is a corporation or
partnership, Tenant represents and warrants that it is duly formed and in good
standing, and has full corporate or partnership power and authority, as the case
may be, to enter into this Lease and has taken all corporate or partnership
action, as the case may be, necessary to carry out the transaction contemplated
herein, so that when executed, this Lease constitutes a valid and binding
obligation enforceable in accordance with its terms. Tenant shall provide
Landlord with corporate resolutions or other proof in a form acceptable to
Landlord, authorizing the execution of this Lease a the time of such execution.


 
24

--------------------------------------------------------------------------------

 
29.14 Time is of the Essence. Time is of the essence with respect to each and
every provision of this Lease.


29.15 Memorandum of Lease. This Lease shall not be recorded, but at the request
of Landlord or Tenant, at any time after the Effective Date, Landlord and Tenant
will execute and deliver a short from memorandum of Lease in recordable form
containing the basic provisions of this Lease acknowledging that Tenant has
accepted possession and reciting the exact Effective Date and termination of
this Lease. Within thirty (30) days after the expiration or earlier termination
of the Lease Term or any option to extend, as applicable, Tenant shall execute
and deliver to Landlord a notice of termination in a recordable form reasonably
acceptable to Landlord and sufficient to cause a title insurance company to
insure over such short form memorandum of lease.



 
25

--------------------------------------------------------------------------------

 

EXHIBIT “B”


[Graphic Omitted]

 
26

--------------------------------------------------------------------------------

 

EXHIBIT “B-1”






[Graphic Omitted]



 
27

--------------------------------------------------------------------------------

 

EXHIBIT D


MALL OUTPARCEL TENANT CONSTRUCTION OBLIGATIONS


I. ACCEPTANCE


Tenant acknowledges that in the absence of advance written notice to the
contrary, Tenant’s taking occupancy of the Premises or the commencement of the
Mall Outparcel Tenant Construction Obligations shall constitute Tenant’s
acknowledgement that the Mall Outparcel Landlord Construction Obligations have
been completed and the Tenant’s acceptance of the Premises in their “AS IS,
WHERE IS” condition.


II. DESIGN



2.1
Plans and Specifications

    Unless otherwise provided in the Special Stipulations, Tenant shall within
thirty (30) days after the Effective Date submit to Landlord for Landlord’s
written approval detailed plans and specifications (the “Plans and
Specifications”) of the Mall Outparcel Tenant Construction Obligations to be
performed by Tenant in accordance with all governmental requirements, including
without limitation any requirement for architect or engineer stamped drawings,
and shall address any and all demolition, masonry, roofing, glass, drywall,
lighting, carpeting, flooring, painting, ceiling, slat wall, electrical,
plumbing, signage, storefront, gates, doors, counters, case goods, countertop,
tile, detailed merchandise display and fixture plan, as well as sample boards
relative to colors and materials relative to Tenant’s Work. Tenant shall under
separate cover submit for specific Landlord written approval special plans (the
“Special Plans”) for any proposed roof penetration or modification to any
sprinkler, HVAC, electrical, gas, water, sewer or cable system.

   
2.2
Deleted intentionally.




2.3
Class A Prototype

    Unless otherwise provided in the Special Stipulations, the Plans and
Specifications shall provide for Tenant’s newest and leading Class A prototype
to be constructed in the Premises.




2.4.
Architect

    If so provided in the Special Stipulations, Tenant shall employ a Landlord
approved registered architect to prepare the Plans and Specifications.

 

  2.5 Approval Process

   
Three (3) sets of the Plans and Specifications as well as any Special Plans
shall be submitted for Landlord review and approval, and Tenant shall allow two
weeks for the initial review process.




   
2.5.1
All specifications shall be typed and placed on architectural drawings or on a
separate 24” x 36” plan sheet.




   
2.5.2
All revisions are to be made by change to the drawings and not by addendum.



 
28

--------------------------------------------------------------------------------

 

   
2.5.3
Tenant’s Plans and Specifications or Special Plans shall be approved by the
Landlord prior to any applications for permits.




   
2.5.4
One (1) set of the final revised and approved Plans and Specifications and
Special Plans, if any (the “Final Tenant Plans”) shall be returned to the Tenant
and marked “Approved for Construction”. Such Final Tenant Plans must remain on
the jobsite at all times for the use of the Landlord or any designated
representative.



 

  2.6  Commencement

   
Mall Outparcel Tenant Construction Obligations shall not commence unless and
until Tenant has received Landlord’s written approval of the Final Tenant Plans.



III. CONSTRUCTION



 
3.1
Contractor Approval

   
Tenant shall obtain Landlord’s prior written approval of Tenant’s general
contractor. Landlord may require Tenant to use Landlord’s roofing or any other
necessary subcontractors, if any, in order to maintain existing warranties.




 
3.2
Mobilization

   
No mobilization of construction shall occur until the following items have been
submitted to Landlord’s Tenant Coordinator:




   
3.2.1
Tenant’s Certificate of Liability insurance naming Landlord as an additional
insured with limits of at least One Million ($1,000,000) Dollars for each person
and One Million ($1,000,000) Dollars for each occurrence for bodily injury and
One Million ($1,000,000) Dollars aggregate for property damage.




   
3.2.2
Tenant’s Certificate of Worker’s Compensation for all Tenant’s employees.




   
3.2.3
Contractor’s Certificate of Liability insurance naming Landlord as an additional
insured with limits of at least One Million ($1,000,000) Dollars for each person
and One Million ($1,000,000) Dollars for each occurrence for bodily injury and
One Million ($1,000,000) Dollars aggregate for property damage.




   
3.2.4
Contractor’s Certificate of Worker’s Compensation for all of Contractor’s
employees.




   
3.2.5
A copy of the Demolition (if necessary) and Building Permit.




   
3.2.6
Completed W-9 Tax form for Contractor.




   
3.2.7
Contractors complete name, telephone number, fax number, email address, and a
copy of License.




   
3.2.8
Name and mobile telephone number of Contractor’s project manager and project
superintendent.




   
3.2.9
Copy of Tenant’s contract with the general contractor and the construction
schedule of values. Such construction contract shall require the general
contractor to waive all lien rights against the Mall or Premises.



 
29

--------------------------------------------------------------------------------

 
 

  3.3 Indemnification

   
Tenant indemnifies Landlord against all liens filed as a result of Tenant’s
construction. Tenant shall bond any liens filed against the Mall or the Premises
from Tenant’s work within ten (10) days of the filing of the lien.



 

  3.4 Notice to Proceed

   
Construction shall not commence unless and until Tenant has received from
Landlord a written Notice to Proceed.




 
3.5
Completion

   
Tenant shall diligently prosecute the completion of the Mall Outparcel Tenant
Construction Obligations and shall notify Landlord in writing when the Mall
Outparcel Tenant Construction Obligations have been completed, that the Tenant’s
architect (if required) has inspected and approved such work, and that the work
has been performed in accordance with Final Tenant Plans and all governmental
requirements.




   
Upon such completion and Landlord’s receipt of Tenant’s notice, Landlord will
make a final inspection of the Mall Outparcel Tenant Construction Obligations,
and Landlord will require the following:




   
3.5.1
Certificate of Occupancy.




   
3.5.2
Final approval letter and inspection certificate from the State Fire Marshal’s
Office.




   
3.5.3
Copy of Certificate of Final Lien Waiver from Tenant’s general contractor,
running to the benefit of Landlord and Tenant.




   
3.5.4
Any work not conforming to the Final Tenant Plans shall be corrected by Tenant.
If Tenant does not make the necessary corrections, after receiving written
notice of same from Landlord, Landlord shall have the option to make the
necessary corrections and Tenant shall, within ten (10) days after demand,
reimburse Landlord for the actual costs incurred.




   
3.5.5
If required by the Special Stipulations, Tenant’s architect’s AIA Certificate of
Complete that the Premises has been constructed in accordance with the Final
Tenant Plans and all government requirements and are one hundred percent (100%)
complete.



IV. CONTRACTOR PROCEDURES


 

  4.1 Mall Outparcel Construction Conditions and Considerations

   
Tenant specifically acknowledges that the Premises are located on the Mall Site
which is open to the public and occupied by other tenants operating seven days a
week and 3,600 hours per year and that the conduct of all construction activity
on the Premises shall be subject to Landlord approval in consideration of the
requirement not to interfere with the continuous operations of the Mall and the
businesses of all other Mall tenants. Certain construction activities including
noisy or dusty processes may only take place during non-operating hours.
Landlord may in its sole discretion determine the hours and the conditions for
certain construction activities. Landlord reserves the right to approve all
staging and work areas, and shall keep all such areas clean and safe on a daily
basis.



 
30

--------------------------------------------------------------------------------

 

 
4.2
Specific Mall Outparcel Procedures




   
4.2.1
Contractors are to obtain their own trash containers, and their locations shall
be determined by Landlord.




   
4.2.2
No Mall Site utilities are used by Contractors.




   
4.2.3
If fire main is shut down, the Fire Department is to be notified. All sprinkler
work is to be done by the Landlord’s sprinkler company, paid for by the Tenant.




   
4.2.4
All roof penetrations are to be done by Landlord’s room contractor, paid for by
Tenant.




   
4.2.5
No fire exits or fire corridors are to be blocked or used for storage.




   
4.2.6
All construction workers are to maintain proper attire (including shirts) at all
time.


 
31

--------------------------------------------------------------------------------

 

EXHIBIT G


PARKWOOD MALL EXCLUSIVES


Camelot
Landlord covenants and agrees that it shall not lease, rent or permit any
premises in the Shopping Center to be occupied or otherwise used for the sale of
entertainment recordings of pictures and/or sound and/or equipment and/or
devices for the display and reproduction of pictures and/or sound either as a
primary, or incidental use; excepting only existing tenants as of the date of
execution hereof, wherein the leases of such existing tenants permit the sales
herein above prohibited.


Dollar Tree
With the exception of (a) any operations with the word “Dollar” in their trade
name operating in the Shopping Center at the time of execution of this Lease,
(b) any operations currently operating pursuant to a lease that allows the
tenant to change its trade name without Landlord’s prior consent, Tenant shall
have an “exclusive” for a single price point variety retail store. Landlord will
not permit any other occupant to the Shopping Center to operate a retail variety
store who Principal Business (hereinafter defined). Is selling merchandise at a
single price point or retail operations with the word “Dollar” in their trade
name.


Firestone
Landlord covenants that during the term of this lease or any extension thereof
he will neither engage in the business of buying, selling or repairing tires,
tubes or batteries within a radius of five hundred feet (500) feet of the
Demised Premises, nor sell, lease or consent to a sale or lease of other lands
in which he has an interest whereon shall be conducted a business that is
engaged in the buying, selling or repairing of tires, tubes or batteries within
a radius of five hundred (500) feet of Demised Premises. Any existing business
currently engaged in the aforesaid buying, selling or repairing within
Landlord’s shopping center is hereby excepted from the requirements of the
proceeding sentence, to include Penney’s (who may go back in the TBA business).


Movie Gallery
During the term of this lease and any extension or holdover terms, Landlord
grants to Tenant exclusive video rental store rights in the Center in which the
Leased Premises are located, including out parcels thereof.


The Shoe Dept.
During the term of this Lease, Landlord grants to Tenant exclusive operation of
a shoe store.


 
32

--------------------------------------------------------------------------------

 